By the Court.

Benning, J.
delivering the opinion.
The prayer of the bill in this case is, that the complainant, the administrator of David S. Walker, may be instructed “in .his duty in administering the estate of the said David S. Walker, in all the matters” stated in the bill.
Those matters are, that the said Walker died a resident of .Alabama; that he left unsatisfied several judgments which had been rendered against him by Courts of Alabama; that the plaintiffs in those judgments, who were also resident of Alabama, had sued the complainant as the administrator of Walker on the judgments; that the judgments were barred •by the Statute of Limitations of Georgia, but not by the Statute of Limitations of Alabama; that one Thompson and his wife, who was the only child of Walker, had, as his next -of kin, also sued the complainant as Walker’s administrator, .for the assets; that they were also residents of Alabama; that besides them, the creditors aforesaid, there were no other persons interested in the assets; that the administrator did not know whether the assets ought to be administered by the law of Georgia or by the law of Alabama; nor whether, if it were so that they were to be administered by the law of Alabama, they were to be so administered by him in Georgia, or were to be turned over to the administrator in Alabama, to be so administered by him in Alabama. The bill stated that there was an administrator in Alabama.
Now is this* the statement of such a case as authorized the complainant to make to the Court the prayer aforesaid, viz : that he might be told by the’ Court how to administer the assets in the particular in respect to which, according to the ■statement, he did not know how they should be administered?
In Comyn’s Digest, (Chancery, 3 G. 6,) it is said, “that *558the most safe way for payment of legacies by an executor, is to take the direction of the Court of Chancery.”
And in Story's Equity, (§544,) it is laid down, that “ however correct these reasons may be for a refusal to interfere in ordinary cases, involving no difficulty, they are not sufficient to show that the Court ought not to interfere in behalf of an executor or administrator, under special circumstances, where injustice to himself or injury to the estate may otherwise arise.”
And this position is certainly covered by Buccle vs. Atles, (2 Vernon, 37.)
The circumstances of this case are such, that the administrator himself, if not the estate, would stand a good chance to suffer improperly, should the administrator not obtain from the Court the instruction for which he prays. The question which troubles him, is one well calculated to trouble him. It belongs to a class of questions whieh are amongst the most difficult of any in the law — a class which, perhaps, may be comprehended under this general question: in what cases are the laws of one State operative in another State ? Who can answer this question ? Who can lay down a rule by which it may be answered ? It is a question which the wise and the learned have grappled with in vain. It is not wonderful, therefore, that the question presented to this administrator by his case, was one which he did not know how to answer, for it belonged to this class.
For the present, then, I simply say that the question which this case forced upon the administrator, was a question of real difficulty. It was such a one, therefore, as he might easily decide wrong. And if he should have decided it wrong, the consequence would have been loss — improper loss to him personally, or perhaps to those .entitled to the assets.
And according to what may be inferred from the passage -in Comyn's Digest, and that in Story’s Equity Jurisprudence, and from the decision in Vernon’s Reports, a case involving ;a question of this kind, is a proper case to be presented to a *559Court of Equity by an administrator, that it may solve the question for him.
Indeed, the reason of the rules on which the right of interpleader rests, if not the rules themselves, extends to a case-like this. (Story’s Eq. §800, et seq.)
[1.] Doubtless there is great danger of abuse of the right to bring such bills as the present, but we cannot say that we-think the present bill is brought in the abuse of that right. On the contrary, we consider this bill to make out a case-which entitles the complainant to the instruction for which he asks.
If we are right in this, the bill ought not to have been dismissed on the demurrer. And when we say this, we say all,. perhaps, that in strictness of propriety ought to be said; for the only proper question on the demurrer was, whether or not the case made by the bill was a case which entitled the complainant to the instruction which he prayed for.
But other questions were made on the demurrer, and they were the main questions which were argued in this Court;therefore, this Court will express an opinion on them. These questions relate to what ought to be the instructions which should be given to the administrator, in the event that any ought to be given to him — questions manifestly more appropriate to a later stage of the case.
Of these questions, the chief one was, whether the assets-were to be administered according to the law of Alabama or according to the law of Georgia ? The domicil of the intestate and of all the claimants upon the assets, was, it will be remembered, in Alabama. No citizen or resident of Georgia, had any right or interest involved in the case.
Such, , then, being the case, was it one in which the assets were to be administered by the law of Alabama, or by the law of Georgia ?
It is laid down by Suherus, in the third of his “axioms,” that the rulers of empires, from comity, so manage things that the laws of every people in use, within its own limits, shall preserve, every where else, their force, as long as they *560•work no prejudice to the power or right of any other ruler and his citizens. His words are, “Hedores imperiorwm,. id, comiter agunt, ut jura cujusque populiintr a términos ejus exercita teneant ubique suam vim, quatenus nihil potestatv autjuri alterius imperartis ejusque civium, praejudicetur.”' (Story’s conflict of laws, §27, note 3.)
According to the English decisions, this axiom does not allow to international comity sufficient breadth; at least, not to that comity which relates to the law of administrations.
In Bruce vs. Bruce, in the House of Lords, Lord Thurlow said: “ Rut to say that the lex loci rei sitae is to govern,, though the domicilium of the deceased be, without contradiction, in a different country, is a gross misappdication of the rules of Civil Law and jus gentium,” &c. (2 Bos. & Pul. 231, note a.)
In Bempde vs. Johnstone, Lord Rosslyn said: “ and if the-argument had raised a doubt in my mind, and I were not inclined to follow the rule that has prevailed in other cases, I am bound, by repeated decisions in the House of Lords, to make the decree I intend to make — that the Marquis had that domicil in England, that decides upon his succession to his personal property, and carries the distribution according to the laws of England. The point has been established in the cases in the House of Lords which, if it was quite new and open, always appeared to me to be susceptible of a great deal of argument: whether, in the case of a person dying intestate,. having property in different places and subject to different laws, the law of each place should not obtain in the distribution of the property situated therein. Many foreign lawyers have held that proposition. There was a time when Courts of Scotland certainly held so. The judgments in the House of Lords have taken a contrary course: that there can be but one law; they must fix the place of the domicil; and the law of that country where the domicil is, decides where-ever the property is situated. That I take to be fixed law now.” (3 Ves. 200.)
Upon the strength of these and other English decisions and-*561other authorities, Judge Story, in Harvey vs. Richards, (1 Mass. 407,) felt himself authorized to say : “In the first place,' the distribution, whether made here or abroad, must be according to the law of the . place of the testator’s domicil. This, although once a question vexed with much ingenuity and learning in Courts of Law, is now so completely settled' by a series of well considered decisions, that it cannot be brought into judicial doubt.”
[2.] These decisions all give a breadth to comity in respect to the law of administrations and successions, far beyond that given to it by the axiom of Suberus. By that axiom, comity makes the foreign law operative only as long as it does not prejudice any power or right of the domestic sovereign and his citizens. We think, therefore, that that axiom may be safely followed. Indeed, it is, from its own nature and' terms, a thing which can never so operate as to do either domestic, sovereign or citizen any harm.
But as to whether the decisions aforesaid, as interpreted' in the language quoted from them, may be safely followed to the whole extent to which they go, we express no opinion. Speaking for myself, I must say that I doubt it strongly.
Considering, then, this axiom as true ; that is, considering' it to be really an axiom, the question is, whether this State or any of its citizens, would beprejudiced if the assets in the hands of Walker’s administrator, should be administered according to the laws of Alabama? And the answer is, that neither this State nor any of its citizens could be prejudiced by an administration of the assets according to those laws; for neither this State nor any of its citizens, has any claim upon those assets the sole claimants upon them be'ing citizens of Alabama.
It follows, that the assets ought to be administered according to the laws of Alabama.
[3.] If, then,’the assets are to be administered according to the laws of Alabama, who is the person so to administer them — the administrator in Alabama or the administrator in Georgia? ' This we regard as a question of mere expediency ? *562a question as to the solution of the best means to accomplish an end. And in this case, it seems to us plain, that the best-means to accomplish the end, would be an administration of the assets in Alabama or by the Alabama administrator. Is it not certain that, if so administered, the chances are greatest that they will be administered according to Alabama law ? ’ And that is the end to be attained.
It is far less likely that Alabama citizens and Alabama Courts, will make a mistake as to what is Alabama law, than it is that Georgia citizens and Georgia Courts will make such a mistake.
One of the grounds of the demurrer was, that an order that the assets should be transmitted to the administrator appointed in Alabama, would be made only at the instance of “some person legally entitled to receive them.”
Of course, if no person legally entitled, by the law of Alabama, to receive these assets, applies for them to the administrator appointed in Georgia, the latter must, himself, administer them; and in doing that, he will have to proceed, as best he can, by the law of Alabama.
Another of the grounds of demurrer was, that the judgments, on which were founded the suits by Walker’s creditors, were barred by the Statute of Limitations of this State.
Admit this to bo so; yet, of what concern is it, if the assets are not to be administered by the law of Georgia, but by the law of Alabama ?
As to whether this, however, is really so or not, I desire-to say, that what I individually think, is to be found in what I said in Bishop vs. Sanford, (15 Ga. R. 1.)
Another, and the only remaining ground of demurrer was, that the creditors and next of kin, had elected to sue the administrator appointed in Georgia. But are such suits evidence that the suitors prefer an administration of the assets-in Georgia, to an administration of them in Alabama ? What else could the suitors do, as long as the assets remained in the hands of the Georgia administrator, but sue him ? How could they, creditors and next of kin, as they were, get the-*563assets out of bis bands into tbe bands of any one in Alabama?
But suppose that they did prefer an administration which should he in Georgia, is that decisive of the question ? Even in that case, ought not the assets to he administered where they will be best administered ? Ought they not to he administered by that administrator who will he likely to make the fewest mistakes in their administration ? Are considerations that concern the administrator’s safety to have no weight ?
This, we think, is not a sufficient reason why the administration should he carried through in Georgia, rather than in •Alabama.